[Cite as Disciplinary Counsel v. Richardson, 132 Ohio St. 3d 1221, 2012-Ohio-2753.]




                      DISCIPLINARY COUNSEL v. RICHARDSON.
                    [Cite as Disciplinary Counsel v. Richardson,
                       132 Ohio St. 3d 1221, 2012-Ohio-2753.]
Attorneys at law—Reciprocal discipline from the Supreme Court of Kentucky—
        Permanent disbarment—Gov.Bar R. V(11)(F)(4).
       (No. 2012-0366—Submitted May 4, 2012—Decided May 10, 2012.)
             ON CERTIFIED ORDER of the Supreme Court of Kentucky,
                               No. 2011-SC-000654-KB.
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal-discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On March 2, 2012, relator, disciplinary counsel, filed with this
court a certified copy of an order of the Supreme Court of Kentucky entered
February 23, 2012, in Kentucky Bar Assn. v. Richardson, case No. 2011-SC-
000654-KB, permanently disbarring respondent. This court ordered respondent to
show cause why identical or comparable discipline should not be imposed in this
state. Respondent did not respond to the order to show cause.
        {¶ 3} On consideration thereof, it is ordered and adjudged by this court
that pursuant to Gov.Bar R. V(11)(F)(4), respondent, Donald Lynn Richardson,
Attorney Registration No. 0059046, last known business address in Covington,
Kentucky, is permanently disbarred from the practice of law in Ohio.
        {¶ 4} It is further ordered that respondent immediately cease and desist
from the practice of law in any form, and he is forbidden to appear on behalf of
another before any court, judge, commission, board, administrative agency, or
other public authority.
                              SUPREME COURT OF OHIO




        {¶ 5} It is further ordered that respondent is forbidden to counsel or
advise or prepare legal instruments for others or in any manner perform such
services.
        {¶ 6} It is further ordered that respondent is divested of each, any, and all
of the rights, privileges, and prerogatives customarily accorded to a member in
good standing of the legal profession of Ohio.
        {¶ 7} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R.
V(8)(G), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(8)(G)(1), and from receiving, disbursing, or otherwise handling any
client trust funds or property.
        {¶ 8} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if, after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of that award.
        {¶ 9} It is further ordered that on or before 30 days from the date of this
order, respondent shall:
        {¶ 10} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent's disbarment and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in his place;




                                           2
                                  January Term, 2012




        {¶ 11} 2. Regardless of any fees or expenses due respondent, deliver to
all clients being represented in pending matters any papers or other property
pertaining to the client or notify the clients or co-counsel, if any, of a suitable time
and place where the papers or other property may be obtained, calling attention to
any urgency for obtaining such papers or other property;
        {¶ 12} 3. Refund any part of any fees or expenses paid in advance that
are unearned or not paid, and account for any trust money or property in the
possession or control of respondent;
        {¶ 13} 4. Notify opposing counsel in pending litigation or, in the absence
of counsel, the adverse parties, of respondent’s disqualification to act as an
attorney after the effective date of this order, and file a notice of disqualification
of respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 14} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 15} 6. File with the clerk of this court and the disciplinary counsel of
the Supreme Court an affidavit showing compliance with this order, showing
proof of service of notices required herein, and setting forth the address where the
affiant may receive communications; and
        {¶ 16} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
        {¶ 17} It is further ordered that until such time as respondent fully
complies with this order, respondent shall keep the clerk and the disciplinary
counsel advised of any change of address where respondent may receive
communications.
        {¶ 18} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the




                                             3
                              SUPREME COURT OF OHIO




Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings.
        {¶ 19} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
        {¶ 20} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             ______________________




                                           4